Citation Nr: 1752359	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  05-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected disease or injury or as a result of herbicide exposure.

3. Entitlement to service connection for rheumatoid arthritis.  

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a special home adaptation grant.

6. Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1971.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in March 2008. A transcript of the hearing is of record.  In August 2008, the Board of Veterans' Appeals (Board) denied the claims for service connection for diabetes mellitus, peripheral neuropathy and rheumatoid arthritis on the basis that new and material evidence had not been submitted. He appealed to the Veterans Claims Court.  In October 2009, the Court Clerk granted a Joint Motion for Partial Remand (JMR), vacating the Board's decision and remanded the matters to the Board for additional development.

In October 2010, the Board reopened the claims and remanded on the merits for additional development of the record. The development was completed, the case was returned to the Board for further appellate consideration.  In April 2015, the Board denied the claims for service connection for diabetes mellitus, peripheral neuropathy and rheumatoid arthritis. The Veteran again appealed to the Veterans Claim Court. In February 2016, the Court Clerk again granted a JMR vacating the Board's April 2015 decision and remanded the issues to the Board for additional adjudication.

Pursuant to the JMR, the Board remanded the issues in May 2016, directing the Agency of Original Jurisdiction (AOJ) to obtain another medical opinion that addresses the possible nexus between service and the Veteran's rheumatoid arthritis.  He underwent VA examination in January 2017 and the physician opined as to the nature and etiology of the rheumatoid arthritis.

Thus, VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. He was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

As to the claims of entitlement to a rating in excess of 50 percent for PTSD, entitlement to special home adaptation grant, and entitlement to specially adapted housing, the Veteran requested that his Board hearing request be withdrawn. 38 C.F.R. § 20.704(e).   

As a final procedural matter, the Veteran was previously represented by a private attorney. In December 2014, he revoked the power of attorney. Subsequently, In July 2017, he submitted a VA Form 21-22, Appointment of Veterans Service Organization in favor of Disabled American Veterans (DAV). DAV has submitted arguments on the Veteran's behalf. Accordingly, The Board recognizes the change in representation.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

2. Diabetes mellitus was not manifest in service or within one year of separation, and has been attributed to drug use for a nonservice-connected disorder. 

3. Peripheral neuropathy was not manifest in service or as a result of service-connected disease or injury and is not attributable to service. 

4. Rheumatoid arthritis did not manifest during service or within one year of separation. Rheumatoid arthritis is not attributable to service.

5. PTSD is shown to approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.

6. None of the Veteran's service-connected disabilities (or any combination of such) constitute permanent and total disability to warrant special home adaptation grant.

7. The Veteran does not have any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 

8. The Veteran is not service-connected for amyotrophic lateral sclerosis (ALS).


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Peripheral neuropathy was not incurred in or aggravated by active service and is not due to the presumed exposure to herbicides, nor is it proximately due to or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. Rheumatoid arthritis was not incurred in or aggravated by active service and may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

5. The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met. 38 U.S.C.A. §§ 1115, 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a), including diabetes mellitus and arthritis, by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above, veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  The enumerated diseases include diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  Thus, the regulation, which took effect on October 10, 2006, is applicable. However, as the Board will find that there is no service-connected disease or injury related to his claimed peripheral neuropathy, the new regulation does not affect the result in this case.
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Diabetes Mellitus

The Veteran contends that he developed diabetes mellitus due to exposure to Agent Orange during his service in Vietnam. His service treatment records are unremarkable for complaints referable to diabetes mellitus. His January 1971 separation examination reflects that clinical evaluation of the endocrine system was normal.  Therefore, diabetes mellitus is not shown in the service treatment records.

Post-service, a February 1994 treatment record reflects an assessment of diet-controlled diabetes. In an August 2001 VA examination, the examiner commented that the basis for a diagnosis of diabetes mellitus was not clear, noting conflicting information in the record regarding diagnosis. The examiner explained that laboratory results on examination and throughout the record showed blood sugar and A1C findings were normal. The Veteran was not on oral hypoglycemic agents or insulin and his glucose tolerance test was normal. 

The examiner noted that the Veteran reported that he was diagnosed with diabetes mellitus in 1994 but observed that blood glucose levels checked several times that year were normal. The examiner indicated a Social Security Administration (SSA) treatment record urging the Veteran to seek medical care for his diabetes but also found the basis for this unsubstantiated. The examiner concluded that based on available evidence, a diagnosis of diabetes mellitus was not established. The examiner noted that the glucose tolerance test was performed while the Veteran was watching his diet. A September 2001 addendum reflects that glucose tolerance test performed in August 2001 was normal. The examiner reiterated that the Veteran did not appear to have diabetes.

A January 2010 Aid and Attendance examination documented the Veteran's report that diabetes was first detected in 2001 after routine blood work was performed. He stated that his diabetes was controlled by diet. He indicated that he had renal, neuropathic, anemic and visual complications. On physical examination, the examiner concluded that the Veteran had diabetes. The examiner described the diabetes as prednisone-induced diabetes mellitus - type II. The examiner explained that the Veteran was taking prednisone as early as 1998 and diabetes was diagnosed in 2001. The examiner opined that diabetes mellitus was more likely as not related to prednisone use (prescribed for a respiratory disorder) versus Agent Orange exposure. The examiner acknowledged the Veteran's Vietnam service with Agent Orange exposure and stated that Agent Orange should not be used as criteria for establishing diabetes diagnosis but it should be considered in the acceleration of the disease process.

In a March 2012 VA opinion, the examiner reiterated that acceleration of the Veteran's diabetes was at least as likely as not related to exposure to Agent Orange. The examiner explained that there appeared to be some relationship between Agent Orange exposure and increased insulin resistance, the precursor to type 2 diabetes. The examiner opined that the Veteran's insulin resistance began after Agent Orange exposure occurred and concluded that insulin resistance at least as likely as not resulted in the accelerated development of diabetes.

The July 2012 VA examination report reflected a diagnosis of prednisone-induced, diet-controlled diabetes. The examiner explained that the Veteran did not have A1C's that met criteria for diabetes until he started a consistent dose of 10mg of prednisone per day. The examiner observed that because of the Veteran's rheumatologic complaints, he had been unable to decrease his daily 10mg dose of prednisone since 2005. The examiner noted that the Veteran had one A1C finding of 6.5 in September 2005. 

The examiner documented that the Veteran tried to decrease his dose to 9mg but could not do it without rheumatologic complaints and had to increase his dosage back to 10 mg. The examiner concluded that it was more likely than not that the Veteran would not meet the criteria for diabetes (i.e., his A1C and blood sugar laboratory findings would not meet criteria for diabetes) if he were not taking 10 mg of prednisone per day. To that end, the examiner noted that the Veteran had never been prescribed diabetes medication and he barely met the laboratory criteria for diabetes.

The examiner further reported that Agent Orange had not been shown to cause or aggravate steroid-induced diabetes beyond its normal progression. The examiner explained that the Veteran's prednisone-induced diabetes had not progressed since he met the criteria for diabetes. In this regard his dose of prednisone (10mg) had remained the same and his A1C had remained the same. The examiner concluded that like most steroid-induced diabetes, if the Veteran were to stop taking prednisone, he would not even meet the criteria for diabetes.

In this case, the Veteran's diabetes mellitus is not related to his service. While he is presumed to have been exposed to Agent Orange in service, the Board must consider whether the presumption that his diabetes mellitus is related to this exposure is rebutted by the evidence of record. Evidence that may be considered in rebuttal of service incurrence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease. 

Based on the above, the presumption of service connection for diabetes has been rebutted. The evidence of record shows that the Veteran was prescribed prednisone for a nonservice-connected disorder prior to developing diabetes mellitus and the medical evidence shows that diabetes mellitus was caused by the prednisone use. Multiple medical records characterize his diabetes as prednisone-induced diabetes and conclude that he developed diabetes mellitus due to his prednisone use and not as a result of Agent Orange exposure. 

As noted, in the January 2010 Aid and Attendance examination report, the examiner described the diabetes as prednisone-induced diabetes mellitus - type II. The examiner explained that the Veteran was taking prednisone as early as 1998; his diabetes was diagnosed in 2001. The examiner opined that diabetes mellitus was more likely as not related to prednisone use (reported prescribed for a respiratory disorder) versus Agent Orange exposure. 

At the July 2012 VA examination, the examiner explained that the Veteran did not have A1C's that met criteria for diabetes until he started a consistent dose of 10mg of prednisone per day. The examiner observed that because of the Veteran's rheumatologic complaints, he had been unable to decrease his daily 10mg dose of prednisone since 2005. The examiner noted that the Veteran had one A1C finding of 6.5 in September 2005. The examiner documented that the Veteran tried to decrease his dose to 9mg but could not do it without rheumatologic complaints and had to increase his dosage back to 10 mg. 

The examiner concluded that it was more likely than not that the Veteran would not meet the criteria for diabetes (i.e., his A1C and blood sugar lab findings would not meet criteria for diabetes) if he were not taking 10 mg of prednisone per day. To that end, the examiner noted that the Veteran had never been prescribed diabetes medication and he barely meets the lab criteria for diabetes.

In the January 2010 Aid and Attendance examination, the examiner, acknowledging the Veteran's Vietnam service (with presumed  Agent Orange exposure), also stated that while Agent Orange should not be used as criteria for establishing diabetes diagnosis it should be considered in the acceleration of the disease process. Further, in the March 2012 VA examination opinion the examiner reiterated that acceleration of diabetes is at least as likely as not related to exposure to Agent Orange. The examiner explained that there appeared to be some relationship between Agent Orange exposure and increased insulin resistance, the precursor to type 2 diabetes. The examiner opined that the Veteran's insulin resistance began after Agent Orange exposure occurred and concluded that insulin resistance at least as likely as not resulted in the accelerated development of diabetes.

While supportive of the claim, the Board assigns them less probative weight because they are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). 

In the March 2012 opinion, the examiner fails to explain how the Veteran's insulin resistance began after Agent Orange exposure occurred and thus the conclusion that insulin resistance at least as likely as not resulted in the accelerated development of his diabetes is not supported by adequate rationale, especially given the fact that the Veteran had never been prescribed diabetes medication and barely met the laboratory criteria for diabetes. Accordingly, these opinions are afforded lesser probative value.

Here, the more probative opinion is offered by the VA examiner in July 2012. The examiner confirmed the diagnosis of prednisone-induced (diet-controlled) diabetes and explained that Agent Orange had not been shown to cause or aggravate steroid-induced diabetes beyond its normal progression. The examiner explained that the Veteran's prednisone-induced diabetes had not progressed since he met the criteria for diabetes. In this regard, the examiner noted that the Veteran's dose of prednisone (10mg) had remained the same and his A1C had remained the same. The examiner concluded that like most steroid-induced diabetes, if the Veteran were to stop taking prednisone, he would not even meet the criteria for diabetes.
 
The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in July 2012. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, there is no evidence of diabetes mellitus shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish diabetes mellitus. In sum, characteristic manifestations sufficient to identify the disease (diabetes mellitus) entity were not noted. Additionally, there is no assertion of continuity of or evidence of diabetes mellitus within one year of separation from service. Thus, service connection cannot be awarded on this basis.

The Board has considered the various general lay assertions.  While the Veteran is competent to state that he has diabetes mellitus (which is confirmed by the record); however, as a lay person he is not shown to be competent to establish that diabetes mellitus was due to exposure to herbicide agents during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Therefore, the Board finds the opinion offered by the VA examiner in July 2012 to be most probative. The examiner is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that diabetes mellitus was unrelated to service, to include exposure to herbicide agents. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that diabetes mellitus was related to causes other than service, specifically prednisone use for a nonservice-related disorder. 

For the foregoing reasons, the claim of entitlement to service connection for diabetes mellitus is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Rheumatoid Arthritis

The Veteran's service treatment records are unremarkable for complaints referable to rheumatoid arthritis. His January 1971 separation examination reflects that clinical evaluation of the musculoskeletal system was normal.

Subsequent to service, private and VA medical records verify that the Veteran has been diagnosed with rheumatoid arthritis. For example, in a January 1994 statement, the physician reported that the Veteran had a history of seropositive rheumatoid arthritis with current "very active rheumatoid arthritis." After a February 1994 VA examination, he was diagnosed with active rheumatoid arthritis with prominent involvement in the knees, ankles and small joints of both hands. The April 2012 VA examination confirmed the diagnosis of rheumatoid arthritis.   Thus, the remaining question is whether the current rheumatoid arthritis is related to service.  

On this record, the Board finds that service connection for rheumatoid arthritis is not warranted. Though the Veteran has a current disability, the evidence does not link rheumatoid arthritis to service. To that end, in an August 2012 addendum to the April 2012 VA examination, the physician opined that it was less likely as not that rheumatoid arthritis was caused by or a result of service. The physician explained that on review of the claims file, there was no evidence that the Veteran was treated for rheumatoid arthritis during his period of service. This finding was in direct contrast to the Veteran's assertion that he was treated for rheumatoid arthritis during service. The physician acknowledged that the Veteran was treated for ulcer on the foot during service; however, she observed that the record seemed to attribute it to a shrapnel injury.

The Board is aware that the record is replete with reference to the Veteran's report that his rheumatoid arthritis onset in 1968 during his period of service. In a January 1994 statement, the physician documented that the Veteran had a history of seropositive rheumatoid arthritis. The physician noted, "he feels his symptoms have been present since 1968." Further, the Board observes that in the April 2012 VA examination, the physician concluded that the Veteran's active rheumatoid arthritis started during his service years in Vietnam and was causing significant disability.  

To the extent these records represent evidence in favor of the claim, they are of lesser probative value because the April 2012 examiner did not offer any supporting rationale for the opinion. See Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  The 1994 statement is a bare recitation of the Veteran's statement and not a medical opinion itself.  Accordingly, these statements are afforded little probative value.

Here, the Board finds that the more probative opinions are those offered in the August 2012 addendum and January 2017 examination report (undertaken pursuant to the February 2016 Court granted JMR). The August 2012 addendum opinion was rendered after a full review of the claims file which cured another deficiency of the April 2012 report of VA examination. The physician concluded that the objective evidence of record regarding onset of rheumatoid arthritis was in direct conflict with the Veteran's assertion that his rheumatoid arthritis onset during his period of service. Again, the physician acknowledged that the Veteran was treated for ulcer on the foot during service; however, she observed that the record seemed to attribute it to a shrapnel injury and not rheumatoid arthritis. 

Similarly, in the January 2017 report of examination, the physician acknowledged the Veteran's consistent report that his rheumatoid arthritis onset during service in 1968; however, the physician reiterated that there was simply no documentation in the evidence of record to indicate that rheumatoid arthritis had its onset during service (i.e., that the Veteran was diagnosed with rheumatoid arthritis during service). The physician concluded that without such documentation, it was difficult to say that the Veteran's rheumatoid arthritis was etiologically related to his period of service. 
 
The Board has the authority to and affords more probative weight to the opinion of the VA physician offered in the August 2012 addendum and January 2017 examination report. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, to the extent that the Veteran has rheumatoid arthritis, the Board notes that there is no evidence of arthritis shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no evidence of continuity or of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran is competent to state that his rheumatoid arthritis was a result of service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran's assertions are credible, the opinions offered by the examiners in the August 2012 addendum and the January 2017 examination report are more probative. 

The physician is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The physician used her expertise in reviewing the facts of this case and ultimately determined that without any other documentation it could not be concluded that the Veteran's current rheumatoid arthritis was related to his period of service (i.e., that it had onset during his period of service). It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current rheumatoid arthritis was not shown by the evidence of record to be related to his period of service. 

For the foregoing reasons, the claim of entitlement to service connection for rheumatoid arthritis is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Peripheral Neuropathy

The Veteran contends that he developed peripheral neuropathy due to exposure to Agent Orange during his service in Vietnam. His service treatment records are unremarkable for complaints referable to peripheral neuropathy. His January 1971 separation examination reflects that clinical evaluation of the neurological system was normal.  Therefore, peripheral neuropathy was not shown in the service treatment records.

Subsequent to service, a February 1998 treatment record reflects that the Veteran was diagnosed with Sjögren's disease and Agent Orange exposure. The examiner requested nerve conduction studies be performed. The provisional diagnosis was mild peripheral neuropathy. An August 2001 neurology treatment record reflects that an EMG of the extremities showed only mild slowing of the lower extremities only, consistent with mild axonal neuropathy. The impression was mild axonal type peripheral neuropathy most likely related to diabetes. Thus, the remaining question is whether the current peripheral neuropathy is related to service, to include herbicide exposure.  

On this record, the Board finds that service connection for the current peripheral neuropathy is not warranted. While the Veteran is presumed to have been exposed to Agent Orange in service, the Board must consider whether the presumption that his peripheral neuropathy is related to this exposure is rebutted by the evidence of record.  Like diabetes mellitus discussed above, the presumption of service connection for peripheral neuropathy has been rebutted. 

The evidence of record shows that the Veteran's peripheral neuropathy was related to diabetes mellitus. In the August 2001 neurology clinic record, the examiner noted that the EMG of the extremities showed only mild slowing of the lower extremities only. The examiner explained that finding was consistent with mild axonal neuropathy. Noting that the Veteran was diabetic, the examiner further explained that the type of peripheral neuropathy was consistent with diabetes. The impression was mild axonal type peripheral neuropathy most likely related to diabetes.

The January 2010 Aid and Attendance examination confirms a diagnosis of multifocal motor neuropathy. The examiner concluded this was a complication of diabetes. The examiner explained that involvement of motor nerve fibers with sensory nerve fiber sparing typically reflects lesions distal to the cutaneous branch takeoff sites or proximal to the DRG (i.e., radiculopathies). However, these abnormalities have a multiple mononeuropathy distribution, indicative of multifocal motor neuropathy. The examiner explained that diabetes contributed to worsening of this neuropathy.

The Board is aware that a December 2008 podiatry treatment record documents, in pertinent part, "history of Agent Orange exposure while in Vietnam (possible reason for peripheral neuropathy)." To the extent this record represents evidence in favor of the claim the Board is affording it little probative value. In this regard, record is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. 

Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). In any event, the Board notes that on objective examination, the assessment, in pertinet part, was diabetic neuropathy - severe. Accordingly, in this regard, the statement is afforded little probative value.

Here, the most probative opinions are those offered by the examiners in August 2001 and January 2010. The examiners confirmed the diagnosis of peripheral neuropathy but explained the peripheral neuropathy was most likely related to diabetes mellitus (found above to be not service-connected) and not Agent Orange exposure. Once again, the Board has the authority to and affords more probative weight to the opinions of the VA examiner offered in August 2001 and January 2010. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is competent to state that he has peripheral neuropathy as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his peripheral neuropathy was due to exposure to herbicide agents during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As service connection is not established for diabetes or rheumatoid arthritis, the Board must also find that the claim of service connection for peripheral neuropathy, claimed as secondary to a service-connected disability must be denied.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. Without a service-connected disease or injury, award of service connection for a secondary disability predicated on an underlying service-connected disease or injury is simply not established.

For the foregoing reasons, the claim of entitlement to service connection for peripheral neuropathy as secondary to a service-connected disability or as a result of herbicide exposure is denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The rating for PTSD has been assigned pursuant to DC 9411, which provides as follows: a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The examiner's assessment of the severity of a condition is not dispositive of the evaluation issue; rather, the examiner's assessment must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The November 2011 report of VA examination reflects the examiner's assessment that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. His first marriage lasted from 1969 to 1977. A daughter was born of the marriage. He attributed dissolution (divorce) of the marriage to his PTSD symptoms, including chronic enuresis, excessive gambling, temper outbursts and one episode of domestic violence. 

He had been married to his current wife since 1977. He stated his second marriage was much better than his first marriage. He reported that he and his wife both attended church and she helped him with his medication management. He and his wife had one daughter and he described a loving and close relationship with her. He rarely saw his daughter from his previous marriage ("due to the divorce"). He did not live near extended family but reported that he kept in constant contact with them via telephone. He enjoyed watching sports on television and reading magazines and newspapers. He and his wife attended church several times per week; ate at restaurants; shopped; and, bowled. He was retired due to his medical disabilities and his wife was retired due to her knee replacement.

After returning from service, he worked in government until 1974.  Next he worked at a radio company and then a newspaper company until 1977. Thereafter, he worked as a deputy sheriff for four years. He then worked as a police officer. He worked at several police departments over the years until he retired from a security officer position in 1997 due to health problems. He reported that he was consistently employed his entire adulthood.

His PTSD symptoms have been successfully managed with his medication regimen. Symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. He also inadvertently hits and kicks during the night and experiences vivid nightmares five to six times per week. He reported that his nightmares were so realistic that he awakens fearful and hypervigilant.  A psychologist remarked that the Veteran's PTSD has been effectively managed by medication since 1985. The psychologist concluded that the Veteran's PTSD was mild in degree of severity.

The December 2014 report of VA examination reflects the examiner's assessment that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity. The Veteran had been married since 1977 and described his wife as very supportive. He was concerned about the distress he was causing for his wife due to his worsening nightmares. He reported that his recent PTSD-related nightmares had involved him swinging his limbs during the dreams. He stated that his wife had such a hard time arousing him from his nightmares that his adult daughter had to be called to the house to help arouse him from his nightmares. He indicated that his nightmares had resulted in anxiety and a trial prescription of anxiolytic medication for his wife. 

The Veteran reported that he was dependent on his wife for many daily tasks due to his difficulty with manipulating objects with his hands and difficulty with ambulating due to his various medical problems (rheumatoid arthritis, neuropathy and other medical problems). He also relied on his wife for managing his medications and appointments. 

He continued to have a close relationship with his younger daughter and a strained relationship with his daughter from his first marriage. Although attending church had previously been a great source of emotional support for him, he had been relieved of most of his duties within the church organization due to his increased functional decline. The Veteran reported that knowing his nightmares and other PTSD symptoms cause anxiety for his wife, loss of responsibilities at church due to functional decline and dependence on others for many daily tasks seem to aggravate his emotional distress and PTSD symptoms. Being active and engaged (which he could no longer do) had been a way for him to manage his symptoms.

The psychologist noted review of treatment records documenting medication adjustment for his PTSD symptoms and the Veteran's report of some increased symptoms, including loss of independence, short-lived panic attacks and dependence on his wife for bathing and writing due to his inability to use his hands due to advanced neuropathy. The Veteran's dosage for Paxil had been increased and had resulted in better management of his flashbacks and nightmares. 

Noted symptoms of his PTSD included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

The Veteran was alert and fully oriented. His speech was normal in rate and volume. His mood was mildly dysthymic with congruent affect. He was casually dressed. His thought processes were organized and goal directed. There was no evidence of delusions or hallucinations. There was no suicidal or homicidal ideation endorsed. Cognitive functioning and memory appeared to be grossly intact during examination. 

The psychologist remarked that the Veteran's progressing functional losses due to multiple major medical conditions have eroded his ability to cope with his PTSD symptoms, resulting in more severe experiences of symptom presentation. The Veteran was most distressed that his PTSD symptoms had reportedly led to his wife developing anxiety and requiring anxiolytic medication. The psychologist concluded that medication appeared to have been helpful in managing the severity of the Veteran's PTSD symptoms; however, his symptoms persisted and contributed to the Veteran's social and industrial impairment.

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, the Veteran has demonstrated manifestations and effects such as depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships- contemplated by the assigned 50 percent rating.

Evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed in DC 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent rating is warranted, the criteria requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships -i.e., "the regulation . . . requires an ultimate factual conclusion as to the veteran's level of impairment . . ." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against finding that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, particularly given the fact that the Veteran has not demonstrated severe impairment even though he did exhibit a few (difficulty in adapting to stressful circumstances and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene) of the symptoms listed in the exemplar criteria for a 70 percent rating. 

The Veteran has been married since 1977 and he described his wife as supportive. Further, he had a good relationship with his younger daughter. Additionally, though he had been retired since approximately 1997 due to his medical disabilities, he reported that he was consistently employed his entire adulthood prior to retirement.  Moreover, he kept in constant contact with extended family that did not live nearby via telephone, he enjoyed watching sports on television and reading magazines and newspapers, he and his wife attended church (though he had been relieved of most of his duties within the church organization due to his increased functional decline), he ate at restaurants, he shopped, and bowled.  

There had not been shown suicidal ideation or intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. There had been no evidence of spatial disorientation. He had not shown an inability to maintain effective relationships. He did not have obsessional rituals. There had been no neglect of personal appearance and hygiene. There was no evidence of impaired impulse control. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, a 70 percent rating is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Specially Adapted Housing and Special Home Adaptation Grant 

A veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is established and if he/she is entitled to compensation for a permanent and total service-connected disability that meets certain criteria. 38 U.S.C.A. § 2101(b). 

The Veteran's claims have been pending since May 2013. Effective December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 78 Fed. Reg. 72573 (Dec. 3, 2013). Effective September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant. 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

Under the revised criteria, which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, DC 8017. 38 C.F.R. § 3.809(d).

Under the version of 38 C.F.R. § 3.809a, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he or she is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (as of October 25, 2010).

Under the version of 38 C.F.R. § 3.809a  which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he or she is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

Additionally, a veteran can qualify for a grant for necessary special home adaptations if he or she is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b). The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. See 38 C.F.R. § 3.809(d). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. . . . , in the case of the hand, or balance, propulsion, etc. . . . , in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. See also 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve. See also 38 C.F.R. § 4.63. An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity. 

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369, 373 (1999).

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. See 38 C.F.R. § 4.21 (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme). 

In a May 2013 VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaption Grant), the Veteran reported that he was applying for a grant to assist with remodeling work to be done on a house now owned or to be acquired by him. 

The evidence of record indicates that the Veteran is in receipt of service connection for the following disabilities: ischemic heart disease, evaluated as 100 percent disabling (since August 4, 2011); PTSD, evaluated as 50 percent disabling; hemorrhoids, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; scar of the first right metatarsal due to infection and ulcer, evaluated as 0 percent disabling; and hearing loss, evaluated as 0 percent disabling. His combined service-connected disability evaluation is 100 percent. Additionally, he was awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from August 4, 2011, based on his 100 percent evaluation for his ischemic heart disease and his combined 60 percent rating for PTSD, hemorrhoids, and scar of the first right metatarsal. 

However, the Veteran is clearly not in receipt of VA compensation for permanent and total disability due to loss, or loss of use, of both lower extremities; blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of both upper extremities; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury. He is not service-connected for a lower extremities disability, an eye disability, an upper extremities disability, a severe burn injury, or residuals of an inhalation injury. Furthermore, he is not service-connected for, nor has he ever been diagnosed with, ALS. 

In this case, the basic eligibility requirements for specially adapted housing or a home adaptation grant have not been met. The Veteran's service-connected disabilities do not result in any blindness of the eyes or limitation of motion due burns and associated contractures. Further, his service-connected disabilities do not result in the loss of use of either his upper or lower extremities or preclude locomotion.

Thus, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied. The benefit-of-the-doubt rule is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for rheumatoid arthritis is denied.  

A rating in excess of 50 percent for PTSD is denied.

Entitlement to specially adapted housing is denied. 

Entitlement to a special home adaptation grant is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


